Gregory, J.
This is a proceeding by information, under the code, against the appellees,, for an alleged unlawful exercise of corporate power in the construction of a. gravel road.
The corporation which is assailed in the information is the “ Eranklin and Sugar Creek Gravel Road Company,” which was organized under the act of March 6th, 1865 (Acts 1865, Reg. Sess. p. 90).
The question made in this case, as to the constitutionality of the law under which the appellees- claim to act as a corporation, was settled by this court in Law v. The Madison, &c., Turnpike Co., 30 Ind. 77. There are two other grounds upon which it is claimed that the appellees are not a legal corporation.
The first is, that the petition to the county commissioners was not subscribed by the owners of, or persons representing, three-fifths of the real estate- three-fourths. of one mile on each side of the road.
*327Under the act of 1865, the county commissioners, as a court, passed upon this question, and their judgment is con-elusive in a proceeding like the one under consideration.
It is a well settled principle, that where the jurisdiction of an inferior court depends upon a fact which such court is required to ascertain and settle by its decision, such decision is conclusive, except in a direct proceeding to reverse or set aside the judgment. The E., I, & C. Straight Line R. R. Co. v. The City of Evansville, 15 Ind. 395; The Board of Com. of the County of Knox v. Aspinwall, 21 How. S. C. 539.
. The other ground is, that certain persons whose names were subscribed to the petition did not sign it, or authorize their names to be signed thereto; and that certain other persons whose names were signed did not own the land taxed to them.
The facts averred in the information on this point are not sufficient to show that the appellees are not a legal corporation.
The certificate of the auditor was made from the facts appearing upon the records of his office; and that certificate is made evidence before the commissioners’ court. A mistake in an assessment could not go to the validity of the corporation. In contemplation of law, the petitioners appeared in the commissioners’court at the time the permit was granted to them to become a corporation. The information does not negative the fact of such, appearance. If they so appeared, it is a matter of indifference whether they actually signed the petition or not, so their names were appended thereto. Nor does the information show that, taking the auditor’s -books as they actually wei’e, the omission of the names in question would change the result.
No representation to the auditor as to what appeared- of record in his office could be a fraud on him..
The court below sustained a demurrer to the information and rendered final judgment against the appellants. There was no error in this.
Judgment affirmed, with costs.
B. F. Davis, S. P. Oyler, D. W. Howe, and J. 8. Miller, for appellants.
W. B. Harrison, ~W. S. Shirley, C. Byfield, D. D. Barda, Or. M. Overstreet, and A. B. Hunter, for appellees.